
	
		II
		110th CONGRESS
		1st Session
		S. 744
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide greater public safety by making more spectrum
		  available to public safety, to establish the Public Safety Interoperable
		  Communications Working Group to provide standards for public safety spectrum
		  needs, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Spectrum Availability for
			 Emergency-Response and Law-Enforcement to Improve Vital Emergency Services
			 Act or the SAVE LIVES Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—User-driven approach to solving public safety
				interoperability
					Sec. 101. Establishment of the Public Safety Interoperable
				Communications Working Group.
					TITLE II—State, local, and regional interoperable voice and data
				network
					Sec. 201. Sense of the Congress.
					Sec. 202. Allowing for data transmission on the public safety
				bands.
					TITLE III—National interoperable broadband network
					Sec. 301. Sense of the Congress.
					Sec. 302. Preparing for auction.
					Sec. 303. Responsibilities of successful bidders for certain
				spectrum.
					Sec. 304. Reversionary license to Public Safety Broadband
				Trust.
					Sec. 305. Loan guarantees.
					Sec. 306. Rule of construction.
					TITLE IV—Long-term strategy for interoperability
					Sec. 401. Report on efficient use of public safety
				band.
					Sec. 402. Report on long-term interoperability by consolidating
				band use.
					Sec. 403. Report on long-term interoperability using IP-based
				solutions.
				
			IUser-driven
			 approach to solving public safety interoperability
			101.Establishment
			 of the Public Safety Interoperable Communications Working Group
				(a)EstablishmentNot
			 later than 30 days after the date of the enactment of this Act, the Chairman of
			 the Federal Communications Commission and the Secretary of Homeland Security
			 shall jointly establish a Public Safety Interoperable Communications Working
			 Group (in this Act referred to as the Working Group) to provide
			 continuing advice and counsel to the Chairman and the Secretary with respect to
			 public safety interoperable communications.
				(b)MembershipThe
			 Working Group established under subsection (a) shall consist of the
			 following:
					(1)Non-federal
			 membersThe following individuals, or their respective designees,
			 shall serve as non-federal members:
						(A)The President of
			 the Association of Public-Safety Communications Officials—International.
						(B)The President of
			 the Fraternal Order of Police National Lodge.
						(C)The President of
			 the International Association of Chiefs of Police.
						(D)The President of
			 the International Association of Fire Fighters.
						(E)The President of
			 the International Association of Fire Chiefs, Inc.
						(F)The President of
			 the National Association of Counties.
						(G)The President of
			 the Major Cities Chiefs Association.
						(H)The President of
			 the Major County Sheriffs’ Association.
						(I)The President of
			 the National Emergency Number Association.
						(J)The President of
			 the National Association of State EMS Officials.
						(K)The Chair of the
			 National Governors Association.
						(L)The President of
			 the National League of Cities.
						(M)The President of
			 the National Sheriffs’ Association.
						(N)The Chair of the
			 National Volunteer Fire Council.
						(O)The President of
			 the United States Conference of Mayors.
						(P)The President of
			 the Metropolitan Fire Chiefs Association.
						(Q)The President of
			 the International Municipal Signal Association.
						(R)4 members to be
			 elected by a majority of members described in subparagraphs (A) through
			 (Q)—
							(i)at
			 least 1 of whom shall be a representative of the critical infrastructure
			 industry; and
							(ii)at
			 least 2 of whom shall be a persons with experience in the commercial wireless
			 industry.
							(2)Federal
			 members
						(A)In
			 generalThe following individuals, or their respective designees,
			 shall serve as Federal members:
							(i)The
			 Chairman of the Federal Communications Commission.
							(ii)The Secretary of
			 Commerce.
							(iii)The Secretary
			 of Homeland Security.
							(iv)The Secretary of
			 Defense.
							(v)The
			 Secretary of Transportation.
							(vi)The Attorney
			 General of the United States.
							(B)Attendance at
			 meetingsAny Federal member may appoint a subordinate officer of
			 their agency to attend meetings of the Working Group on the behalf of such
			 member.
						(c)Duties of the
			 Working GroupThe duties of the Working Group are as
			 follows:
					(1)To create, and
			 report to the Federal Communications Commission, not later than August 1, 2007,
			 specifications for the development of a national public safety broadband
			 network on the 30MHz band of recovered analog spectrum (encompassing that part
			 of the electromagnetic spectrum between 747 megahertz and 762 megahertz and 777
			 megahertz and 792 megahertz) reclaimed by the Federal Communications Commission
			 under section 3003 of the Digital Television Transition and Public Safety Act
			 of 2005 (Public Law 109–171; 120 Stat. 22) in preparation for the auction of
			 such spectrum by January 28, 2008, including—
						(A)establishing
			 appropriate build timetables, coverage areas, service levels, performance
			 criteria, and other similar matters for the deployment of such network to
			 ensure that such network will meet mission-critical public safety
			 communications requirements;
						(B)setting forth
			 specific performance criteria that ensures such network will receive support
			 reliability along with security and redundancy at every level of network
			 performance;
						(C)reviewing and
			 approving open standards for equipment and usage that will support upgrade and
			 technology development on such network;
						(D)considering the
			 use of commercial off-the-shelf solutions that may promote
			 competition between multiple equipment vendors that may result in lower prices
			 for public safety users of such network;
						(E)establishing
			 terms of service for the use of such network that—
							(i)permits public
			 safety users to preempt use on such network in the event of a national
			 emergency;
							(ii)provides
			 capacity throughput latency; and
							(iii)allows such
			 network the ability to support large numbers of users in a cell in the event of
			 a national emergency;
							(F)providing that
			 any equipment or applications used on such network is interoperable with
			 broadband equipment or applications used on the 24 MHz band of spectrum
			 (encompassing that part of the electromagnetic spectrum between 764 megahertz
			 and 776 megahertz and 794 megahertz and 806 megahertz) allocated to public
			 safety services under section 337(a)(1) of the Communications Act of 1934 (47
			 U.S.C. 337(a)(1));
						(G)establishing a
			 user fee schedule that takes into consideration the limited resources of State,
			 local, and tribal governments;
						(H)assessing, in
			 partnership with any licensee of any part of such network, network construction
			 and testing; and
						(I)performing
			 compliance review and monitoring of such network, in partnership with the
			 licensee of any part of such network.
						(2)To assess the
			 performance of the licensee of any part of such network over the term of the
			 license granted to such licensee.
					(3)To advise and
			 report to the Federal Communications Commission whether such licensee is
			 complying with the requirements of the license granted to such licensee.
					(4)To take such
			 other action as the Working Group may from time to time determine to be
			 necessary, appropriate, or advisable to accomplish the purposes of this
			 Act.
					(d)Management of
			 Working Group
					(1)Chairperson
						(A)In
			 generalThe representatives of the non-federal members appointed
			 under subsection (b)(1) shall elect 1 non-federal member to serve as
			 Chairperson of the Working Group.
						(B)Term of
			 chairpersonThe Chairperson elected under subparagraph (A) shall
			 serve a 1-year term, with the representative of the Association of
			 Public-Safety Communications Officials—International serving the initial term
			 of Chairperson until the first election under subparagraph (A) occurs.
						(C)Non-eligible
			 membersNon-federal members appointed pursuant to subsection
			 (b)(1)(R) are not eligible to serve as Chairperson of the Working Group.
						(2)Period of
			 appointment
						(A)In
			 generalEach member of the
			 Working Group shall be appointed for the life of the Working Group.
						(B)VacanciesA vacancy on the Working Group shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment was made.
						(3)MeetingsAfter its initial meeting, the Working
			 Group shall meet at the call of its Chairperson or a majority of its members at
			 any time.
					(4)Quorum
						(A)Majority12 members of the Working Group shall
			 constitute a quorum, but a lesser number may hold hearings.
						(B)Approval
			 actionsAll recommendations
			 and reports of the Working Group required by this Act shall be approved only by
			 a majority vote of a quorum of the Working Group.
						(5)Travel
			 expensesMembers of the Working Group shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 persons employed intermittently by the Federal Government under section 5703(b)
			 of title 5, United States Code, while away from their homes or regular places
			 of business in the performance of services for the Working Group.
					(6)Assistance from
			 Federal agencies
						(A)In
			 generalThe Federal Communications Commission and the Department
			 of Homeland Security shall, jointly, furnish to the Working Group clerical,
			 administrative, and other assistance for the performance of the functions of
			 the Working Group.
						(B)Other
			 departments and agenciesIn addition to the assistance prescribed
			 under subparagraph (A), departments and agencies of the United States may
			 provide to the Working Group such services, funds, facilities, staff, and other
			 support services as they may determine advisable and as may be authorized by
			 law.
						(7)FACA not
			 applicableThe Working Group shall not be subject to the Federal
			 Advisory Committee Act (5 U.S.C. App. 2).
					(8)Public meetings
			 and reportsThe Working Group shall—
						(A)to the extent
			 appropriate, and in the discretion of the Working Group, open its hearings and
			 meetings to the public; and
						(B)make broadly
			 available to the public at no cost any report of the Working Group.
						(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out the provisions of this section $500,000 for each of fiscal years 2008
			 through 2013.
				IIState, local,
			 and regional interoperable voice and data network
			201.Sense of the
			 CongressIt is the sense of
			 Congress that the 24 MHz band of spectrum (encompassing that part of the
			 electromagnetic spectrum between 764 megahertz and 776 megahertz and 794
			 megahertz and 806 megahertz) allocated to public safety services under section
			 337(a)(1) of the Communications Act of 1934 (47 U.S.C. 337(a)(1)) should be
			 used by State, local, and regional public safety organizations for
			 interoperable voice and data communications.
			202.Allowing for
			 data transmission on the public safety bands
				(a)FCC proceeding
			 on data transmissionNot later than 30 days after the date of
			 enactment of this Act, the Federal Communications Commission shall—
					(1)complete its
			 Eighth Notice of Proposed Rulemaking In the Matter of Implementing a
			 Nationwide, Broadband, Interoperable Public Safety Network in the 700MHz Band;
			 Development of Operational, Technical and Spectrum Requirements for Meeting
			 Federal, State and Local Public Safety Communication Requirements Through the
			 Year 2010 (PS Docket No. 06–229; WT Docket No. 96–86); and
					(2)issue rules
			 allowing certain channels within the current 24 MHz band of public safety
			 spectrum (encompassing that part of the electromagnetic spectrum between 764
			 megahertz and 776 megahertz and 794 megahertz and 806 megahertz) to accommodate
			 data communications.
					IIINational
			 interoperable broadband network
			301.Sense of the
			 CongressIt is the sense of
			 Congress that the 30MHz band of recovered analog spectrum (encompassing that
			 part of the electromagnetic spectrum between 747 megahertz and 762 megahertz
			 and 777 megahertz and 792 megahertz) reclaimed by the Federal Communications
			 Commission under section 3003 of the Digital Television Transition and Public
			 Safety Act of 2005 (Public Law 109–171; 120 Stat. 22) in preparation for the
			 auction of such spectrum by January 28, 2008, should be available to Federal,
			 State, local, and regional public safety organizations (including all Federal
			 agencies, such as the Department of Defense, the Federal Bureau of
			 Investigation, the Federal Emergency Management Agency, the United States
			 Secret Service, and the United States Marshals Service) for a national,
			 interoperable broadband network.
			302.Preparing for
			 auction
				(a)In
			 generalNot later than 45 days after the date of enactment of
			 this Act, the Federal Communications Commission shall issue a notice of
			 proposed rulemaking to determine how the spectrum described in section 301
			 should be allocated for auction. The rulemaking shall be completed by July 1,
			 2007.
				(b)Content of
			 noticeIn the notice required under subsection (a), the Federal
			 Communications Commission shall—
					(1)ask for comments
			 on the proposed auction; and
					(2)consider—
						(A)the financial,
			 technical, competitive, and public safety merits of re-banding such spectrum
			 into three 10 MHz bands of paired 5 MHz channels for auction; and
						(B)whether such
			 spectrum is better auctioned—
							(i)as
			 one band of 30 MHz with two paired channels of 15 MHz; or
							(ii)any other
			 configuration not described in clause (i) or subparagraph (A).
							(c)Report of the
			 Working GroupNot later than August 2, 2007, the Federal
			 Communications Commission shall make available to the public, for notice and
			 comment, the report of the Working Group (relating to specifications for a
			 national public safety broadband network) required under section
			 101(c)(1).
				(d)Final
			 specifications
					(1)In
			 generalNot later than November 1, 2007, the Federal
			 Communications Commission shall issue, based on the report received from the
			 Working Group described in subsection (c), a final report establishing the
			 specifications for a national public safety broadband network.
					(2)Required
			 ContentThe final specifications required under paragraph (1)
			 shall set forth the rules of any auction of the spectrum described in section
			 301, including that any license granted by the Federal Communications
			 Commission for the use of any part of such spectrum is conditioned on the
			 bidder for such spectrum agreeing to implement and comply with the
			 specifications established under paragraph (1).
					303.Responsibilities
			 of successful bidders for certain spectrum
				(a)Required use of
			 specifications produced by Working GroupAny successful bidder
			 for any part of the spectrum described in section 301 shall, prior to making a
			 bid for such spectrum, agree to implement and comply with the specifications
			 concerning the development of a national public safety broadband network
			 established by the Federal Communications Commission under section
			 302(d)(1).
				(b)Duty of the
			 FCCThe Federal Communications Commission shall enforce the
			 requirement under subsection (a) in order to ensure compliance by any
			 successful bidder.
				(c)Reports by
			 FCC
					(1)Development of
			 networkNot later than January 28, 2010, the Federal
			 Communications Commission, in conjunction with the Secretary of Homeland
			 Security, shall report to Congress on the development of such a national public
			 safety broadband network, including a description of the successes and failures
			 of the successful bidder in implementing the provisions of this section.
					(2)Compliance by
			 winning bidderNot later than 2 years after the date of enactment
			 of this Act, and every 2 years thereafter, the Federal Communications
			 Commission shall report to Congress on the compliance of the successful bidder
			 for the spectrum described under section 301 in implementing and adhering to
			 the specifications established by the Commission under section
			 302(d)(1).
					304.Reversionary
			 license to Public Safety Broadband Trust
				(a)In
			 generalIn the event that the auction of the 30MHz band of
			 recovered analog spectrum (encompassing that part of the electromagnetic
			 spectrum between 747 megahertz and 762 megahertz and 777 megahertz and 792
			 megahertz) reclaimed by the Federal Communications Commission under section
			 3003 of the Digital Television Transition and Public Safety Act of 2005 (Public
			 Law 109–171; 120 Stat. 22) does not produce a successful bidder, the Federal
			 Communications Commission may grant a license for the use of such spectrum to
			 the Public Safety Broadband Trust Corporation established under subsection
			 (b).
				(b)Public Safety
			 Broadband Trust Corporation
					(1)EstablishmentThere
			 is authorized to be established a private, nonprofit corporation, to be known
			 as the Public Safety Broadband Trust Corporation (referred to in
			 this Act as the Corporation), which is neither an agency nor
			 establishment of the United States Government or the District of Columbia
			 Government.
					(2)Application of
			 provisionsThe Corporation shall be subject to the provisions of
			 this section, and, to the extent consistent with this section, to the District
			 of Columbia Nonprofit Corporation Act
			 (sec. 29–301.01 et seq., D.C. Official Code).
					(3)ResidenceThe
			 Corporation shall have its place of business in the District of Columbia and
			 shall be considered, for purposes of venue in civil actions, to be a resident
			 of the District of Columbia.
					(4)Powers under DC
			 ActIn order to carry out the duties and activities of the
			 Corporation, the Corporation shall have the usual powers conferred upon a
			 nonprofit corporation by the District of Columbia Nonprofit Corporation
			 Act.
					(5)Board of
			 Directors
						(A)In
			 generalThe Corporation shall have a Board of Directors (referred
			 to in this Act as the Board), which shall consist of the
			 following members:
							(i)Non-federal
			 membersThe following individuals, or their respective designees,
			 shall serve as non-federal members:
								(I)The President of
			 the Association of Public-Safety Communications Officials—International.
								(II)The President of
			 the Fraternal Order of Police National Lodge.
								(III)The President
			 of the International Association of Chiefs of Police.
								(IV)The President of
			 the International Association of Fire Fighters.
								(V)The President of
			 the International Association of Fire Chiefs, Inc.
								(VI)The President of
			 the National Association of Counties.
								(VII)The President
			 of the Major Cities Chiefs Association.
								(VIII)The President
			 of the Major County Sheriffs’ Association.
								(IX)The President of
			 the National Emergency Number Association.
								(X)The President of
			 the National Association of State EMS Officials.
								(XI)The Chair of the
			 National Governors Association.
								(XII)The President
			 of the National League of Cities.
								(XIII)The President
			 of the National Sheriffs’ Association.
								(XIV)The Chair of
			 the National Volunteer Fire Council.
								(XV)The President of
			 the United States Conference of Mayors.
								(XVI)The President
			 of the Metropolitan Fire Chiefs Association.
								(XVII)The President
			 of the International Municipal Signal Association.
								(XVIII)4 members to
			 be elected by a majority of members described in subclauses (I) through
			 (XVII)—
									(aa)at
			 least 1 of whom shall be a representative of the critical infrastructure
			 industry; and
									(bb)at
			 least 2 of whom shall be a persons with experience in the commercial wireless
			 industry.
									(ii)Federal
			 members
								(I)In
			 generalThe following individuals, or their respective designees,
			 shall serve as Federal members:
									(aa)The
			 Chairman of the Federal Communications Commission.
									(bb)The
			 Secretary of Commerce.
									(cc)The
			 Secretary of Homeland Security.
									(dd)The
			 Secretary of Defense.
									(ee)The
			 Secretary of Transportation.
									(ff)The Attorney
			 General of the United States.
									(B)Term
							(i)LengthThe
			 term of office of each non-federal member of the Board shall be 4 years. Each
			 Federal member of the Board shall serve as member of the Board for the life of
			 the Corporation.
							(ii)Expiration of
			 termAny member whose term has expired may serve until such
			 member’s successor has taken office, or until the end of the calendar year in
			 which such member’s term has expired, whichever is earlier.
							(iii)VacanciesAny
			 member appointed to fill a vacancy prior to the expiration of the term for
			 which such member’s predecessor was appointed shall be appointed for the
			 remainder of such term.
							(C)Vacancies not
			 to affect power of BoardA
			 vacancy on the Board shall not affect its powers, but shall be filled in the
			 same manner as the original appointment was made.
						(D)Election of
			 chairman; election of executive committee; compensation of Board
			 members
							(i)ChairmanAll members of the Board shall annually
			 elect one of their members to be Chairman, and elect one or more of their
			 members as a Vice Chairman or Vice Chairmen.
							(ii)Executive
			 committee
								(I)In
			 generalAll members of the Board shall elect, on annual basis, 7
			 of their members to serve on an Executive Committee.
								(II)Required
			 representationOf the 7 members elected under subclause (I), at
			 least one representative shall be elected from—
									(aa)the law
			 enforcement community;
									(bb)the fire
			 services community; and
									(cc)the community of
			 State and local government entities.
									(III)LimitationNo
			 more than 2 of the members of the Executive Committee may be Federal members of
			 the Board.
								(E)Not officers or
			 employeesThe non-federal members of the Board shall not, by
			 reason of such membership, be considered to be officers or employees of the
			 United States Government or of the District of Columbia Government.
						(F)Travel
			 expensesWhile away from home or regular place of business in the
			 performance of duties for the Board, each member of the Board may receive
			 reasonable travel, subsistence, and other necessary expenses.
						(G)Officers and
			 employees
							(i)PresidentThe
			 Corporation shall have a President, and such other officers as may be named and
			 appointed by the Board for terms, and at rates of compensation fixed by the
			 Board.
							(ii)Limitation on
			 rate of payNo officer or employee of the Corporation may be
			 compensated by the Corporation at an annual rate of pay which exceeds the rate
			 of basic pay in effect from time to time for level I of the Executive Schedule
			 under section 5312 of title 5, United States Code.
							(iii)Citizenship
			 requirementNo individual other than a citizen of the United
			 States may be an officer of the Corporation.
							(iv)Outside
			 sources of compensationNo officer of the Corporation, other than
			 the Chairman or a Vice Chairman, may receive any salary or other compensation
			 (except for compensation for services on boards of directors of other
			 organizations that do not receive funds from the Corporation, on committees of
			 such boards, and in similar activities for such organizations) from any sources
			 other than the Corporation for services rendered during the period of his or
			 her employment by the Corporation.
							(v)Advance
			 approval for outside serviceService by any officer on boards of
			 directors of other organizations, on committees of such boards, and in similar
			 activities for such organizations shall be subject to—
								(I)annual advance
			 approval by the Board; and
								(II)the provisions
			 of the Corporation’s Statement of Ethical Conduct.
								(vi)At will
			 employmentAll officers shall serve at the pleasure of the
			 Board.
							(vii)QualificationNo
			 political test or qualification may be used in selecting, appointing,
			 promoting, or taking other personnel actions with respect to officers, agents,
			 or employees of the Corporation.
							(H)Nonprofit and
			 nonpolitical nature of the Corporation
							(i)No power to
			 issue stock or declare dividendsThe Corporation shall have no
			 power to issue shares of stock, or to declare or pay any dividends.
							(ii)No
			 benefitNo part of the income or assets of the Corporation shall
			 inure to the benefit of any officer, employee, or any other individual
			 associated with the Corporation, except as salary or reasonable compensation
			 for services.
							(iii)Political
			 activityThe Corporation may not contribute to or otherwise
			 support any political party or candidate for elective public office.
							(I)IncorporationThe
			 members of the initial Board shall serve as incorporators and shall take
			 whatever steps are necessary to establish the Corporation under the District of
			 Columbia Nonprofit Corporation Act
			 (sec. 29–301.01 et seq., D.C. Official Code).
						(J)Meetings of the
			 BoardAll meetings of the Board, including any committee of the
			 Board, shall be open to the public, except for meetings—
							(i)regarding
			 personnel matters; and
							(ii)that, in the
			 discretion of the Board or the Executive Committee, should be conducted in
			 closed session for the purpose of guarding sensitive commercial information or
			 national security interests.
							(c)Duties of the
			 CorporationThe Corporation may—
					(1)obtain, through
			 purchase, a license from the Federal Communications Commission for the use of
			 the 30MHz band of recovered analog spectrum (encompassing that part of the
			 electromagnetic spectrum between 747 megahertz and 762 megahertz and 777
			 megahertz and 792 megahertz) reclaimed by the Federal Communications Commission
			 under section 3003 of the Digital Television Transition and Public Safety Act
			 of 2005 (Public Law 109–171; 120 Stat. 22) and reserved for the public
			 safety;
					(2)facilitate the
			 development of a national public safety broadband network, including by the
			 promotion of a single, open, advanced technology standard for such
			 network;
					(3)hold and commit
			 to use any license obtained under paragraph (1) for the benefit of the public
			 safety community throughout the United States;
					(4)establish such
			 arrangements as the Board may determine appropriate to afford public safety
			 entities priority in the use of such network over all other network
			 users;
					(5)assist in the
			 development of a business model that stimulates competition and innovation
			 while attempting to achieve self-sustenance through the auctioning, in
			 conjunction with the Federal Communications Commission, of spectrum relating to
			 the license obtained under paragraph (1) to commercial entities, provided that
			 10 percent of the revenues from any such auction be deposited in any reserve
			 accounts established under paragraph (9);
					(6)require such
			 commercial entities to construct, manage, and operate a network—
						(A)that meets
			 specifications established by the Working Group under section 101(c);
			 and
						(B)that shall be
			 subject to the approval of the Federal Communications Commission;
						(7)encourage such
			 commercial entities to invest in and improve advanced mobile broadband
			 services;
					(8)incur
			 indebtedness to carry out the purposes of this Act;
					(9)establish reserve
			 accounts with funds that the Corporation may receive from time to time that
			 exceed the amounts required by the Corporation to timely pay its debt service
			 and other obligations;
					(10)expend the funds
			 placed in any reserve accounts established under paragraph (9) (including
			 interest earned on any such amounts) in a manner authorized by the Board, but
			 only for purposes that—
						(A)will advance or
			 enhance public safety communications; or
						(B)are otherwise
			 approved by an Act of Congress; and
						(11)accept
			 donations, contributions, and grants from supporters and providers of public
			 safety services.
					(d)Authorized
			 activitiesIn order to carry out the duties required under
			 subsection (c), the Corporation may—
					(1)issue notes or
			 bonds to purchasers of such instruments in the private capital markets;
					(2)take such steps
			 as the Corporation determines necessary or appropriate to discharge its
			 responsibilities and perform its tasks relating to the intended construction,
			 operation, and oversight of a national broadband network for public safety,
			 including—
						(A)establishing
			 appropriate build timetables, coverage areas, service levels, performance
			 criteria, and other similar matters for the deployment of such network;
						(B)reviewing and
			 approving the terms of any licenses for use of the spectrum relating to the
			 license obtained from the Federal Communications Commission under subsection
			 (c)(1);
						(C)conducting and
			 supervising system and network testing; and
						(D)engaging in, or
			 arranging for, ongoing compliance review and monitoring of the—
							(i)network;
			 and
							(ii)practices and
			 procedures of the commercial entities operating on such network;
							(3)select, and
			 contract for the services of, an agent which, on behalf of the Corporation, and
			 subject to the direction, policy oversight, and supervision of the Corporation
			 (through its Board), would be empowered to conduct any and all aspects of the
			 process that the Corporation determines to be necessary, appropriate, or
			 advisable to establish and enter into commercial arrangements to build,
			 operate, and manage the network, including leases by commercial service
			 providers for usage rights in that part of the spectrum relating to the license
			 obtained from the Federal Communications Commission under subsection
			 (c)(1);
					(4)hire or accept
			 the voluntary services of consultants, experts, agents (in addition to the
			 agent described in paragraph (3)), advisory boards, and panels to aid the
			 Corporation in carrying out the purpose of this section; and
					(5)take such other
			 actions as the Board may from time to time determine necessary, appropriate, or
			 advisable to accomplish the purposes of this section.
					(e)Selection of
			 agents, consultants, and expertsThe Corporation shall select
			 parties to serve as its agents, consultants, or experts in a fair, transparent,
			 and objective manner.
				(f)Rule of
			 constructionNothing in this subsection shall be construed to
			 commit the Federal Government to provide any sums for the payment of any
			 obligation of the Corporation which exceeds amounts provided in advance in a
			 relevant appropriations Act.
				(g)Civil
			 liability
					(1)Limited
			 liabilityThe liability of the Corporation, its employees and
			 volunteers, in any court of any State or the United States, shall be limited as
			 provided in the District of Columbia Nonprofit Corporation Act.
					(2)Extension of
			 limitation
						(A)In
			 generalAny director, officer, employee, or agent of the
			 Corporation not otherwise provided for under paragraph (1), including any agent
			 described in subsection (d)(3), is entitled to the same limitations of
			 liability afforded under paragraph (1).
						(B)Commercial
			 entitiesAny commercial entity described in subsection (d)(3),
			 including the directors, officers, and employees of such entity, shall not be
			 liable in any court of any State or the United States in connection with any
			 injury or damages arising out of the use of that part of spectrum reserved for
			 public safety services, except to the extent that the public safety personnel
			 using such spectrum would be liable for such injury or damages.
						(h)Report to
			 Congress
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and each year thereafter, the Corporation shall submit, directly to the
			 President for review and transmittal to Congress on or before the 15th day of
			 May of each year, an annual report covering the preceding fiscal year.
					(2)Required
			 contentThe report required under paragraph (1) shall
			 include—
						(A)a comprehensive
			 and detailed report of the operations, activities, financial condition, and
			 accomplishments of the Corporation under this section; and
						(B)such
			 recommendations or proposals for legislative or administrative action as the
			 Corporation deems appropriate.
						(3)Availability to
			 testifyThe directors, officers, employees, and agents of the
			 Corporation shall be available to testify before the appropriate committees of
			 the Congress with respect to—
						(A)the report
			 required under paragraph (1);
						(B)the report of any
			 audit made by the Comptroller General under subsection (i); or
						(C)any other matter
			 which such committees may determine appropriate.
						(i)Financial
			 management and records
					(1)In
			 generalThe accounts of the Corporation shall be audited annually
			 in accordance with generally accepted auditing standards by independent
			 certified public accountants or independent licensed public accountants,
			 certified or licensed by a regulatory authority of a State or other political
			 subdivision of the United States. The audit shall be conducted at the place or
			 places where the accounts of the Corporation are normally kept. All books,
			 accounts, financial records, files, and other papers, things, and property
			 belonging to or in use by the Corporation and necessary to facilitate the audit
			 shall be made available to the person or persons conducting the audit, and full
			 facilities for verifying transactions with the balances or securities held by
			 depositories, fiscal agents, and custodians shall be afforded to such person or
			 persons.
					(2)Report on
			 accounts
						(A)Inclusion with
			 annual reportThe report of each such independent audit
			 undertaken pursuant to paragraph (1) shall be included in the annual report
			 required under subsection (h).
						(B)Required
			 contentThe audit report required under this subsection shall set
			 forth the scope of the audit and include—
							(i)such statements
			 as are necessary to present fairly the assets and liabilities, surplus or
			 deficit of the Corporation;
							(ii)an
			 analysis of the changes to any such assets and liabilities, or surplus or
			 deficit during the year;
							(iii)reasonably
			 detailed statement of the Corporation's income and expenses during the year;
			 and
							(iv)a
			 statement of the sources and application of funds, together with the
			 independent auditor's opinion of those statements.
							(3)GAO
			 audit
						(A)In
			 generalThe financial transactions of the Corporation, for any
			 fiscal year during which Federal funds are available to finance any portion of
			 its operations, shall be audited by the Comptroller General of the United
			 States in accordance with the principles and procedures applicable to
			 commercial corporate transactions and under such rules and regulations as may
			 be prescribed by the Comptroller General. Any such audit shall be conducted at
			 the place or places where accounts of the Corporation are normally kept. The
			 representative of the Comptroller General shall have access to all books,
			 accounts, records, reports, files, and all other papers, things, or property
			 belonging to or in use by the Corporation pertaining to its financial
			 transactions and necessary to facilitate the audit, and they shall be afforded
			 full facilities for verifying transactions with the balances or securities held
			 by depositories, fiscal agents, and custodians. All such books, accounts,
			 records, reports, files, papers and property of the Corporation shall remain in
			 possession and custody of the Corporation.
						(B)Report
							(i)In
			 generalA report of each such audit undertaken pursuant to
			 subparagraph (A) shall be made by the Comptroller General to the
			 Congress.
							(ii)Required
			 contentThe report required under clause (i) shall—
								(I)contain such
			 comments and information as the Comptroller General may deem necessary to
			 inform Congress of the financial operations and condition of the Corporation,
			 together with such recommendations the Comptroller General may deem advisable;
			 and
								(II)show
			 specifically any program, expenditure, or other financial transaction or
			 undertaking observed in the course of the audit, which, in the opinion of the
			 Comptroller General, has been carried on or made without authority of
			 law.
								(iii)CopiesA
			 copy of each report required under clause (i) shall be furnished to the
			 President of the United States, to the Chairman of the Federal Communications
			 Commission, and to the Corporation at the time such report is submitted to the
			 Congress.
							(j)Purchase of
			 licenseNotwithstanding any other provision of law, the license
			 that may made available for purchase by the Corporation in the manner
			 authorized by this section, shall be at a price determined by the Federal
			 Communications Commission not to exceed $5,000,000,000.
				305.Loan
			 guarantees
				(a)Authorization
					(1)In
			 generalThe Federal Communications Commission shall have the
			 authority to enter into an agreement with the Corporation to provide, and to
			 issue, guarantees of loans to the Corporation to provide funds for—
						(A)the acquisition
			 of the license for the construction, management, and operation of the advanced
			 broadband public safety network authorized by this Act;
						(B)the establishment
			 of a broadband public safety network in less densely populated, rural areas;
			 and
						(C)for other
			 operating funds of the Corporation.
						(2)Full faith and
			 creditThe full faith and credit of the United States is pledged
			 to the payment of all guarantees made under subsection (a) with respect to both
			 principal and interest, including—
						(A)interest that is
			 capitalized and added to the outstanding principal balance of any loan (subject
			 to the aggregate principal amount limitation of all outstanding guaranteed
			 loans, as set forth in subsection (d)); and
						(B)interest, as may
			 be provided for in any such guarantee, accruing between the date of default
			 under a guaranteed loan and the payment in full of such guarantee.
						(b)EligibilityTo
			 be eligible to obtain a loan guarantee under subsection (a), the Corporation
			 shall submit a proposal to the Federal Communications Commission, at such time
			 and in such manner as the Commission may require. Each proposal submitted shall
			 meet the requirements of this Act.
				(c)Terms and
			 conditionsA loan guaranteed under subsection (a) shall—
					(1)bear interest at
			 market rates for United States guaranteed loans of comparable maturity;
			 and
					(2)have a term not
			 to exceed 30 years from the date the relevant indebtedness is incurred.
					(d)Limitations on
			 amounts
					(1)In
			 generalThe principal amount of all outstanding loans guaranteed
			 under this section at any one time shall not exceed, in the aggregate,
			 $10,000,000,000, not more than $5,000,000,000 of which shall be used to fund
			 the purchase price to be paid by the Corporation for the license for the
			 spectrum to be auctioned under this title.
					(2)Varying amounts
			 for loansLoans guaranteed under this section may be incurred in
			 different amounts and at different times, and may be refinanced from time to
			 time, provided that no such loan refinancing shall result in the term of the
			 loan being extended.
					(e)Security
			 interestFor any loan guaranteed under this section, the
			 Corporation shall grant the United States Government a security interest in any
			 license for use of spectrum held by the Corporation, or other comparable
			 arrangements, satisfactory to the Federal Communications Commission.
				(f)Authorization
			 of appropriationsIn addition to any amounts otherwise made
			 available under this section, there are authorized to be appropriated such sums
			 as necessary to carry out this section for each of the fiscal years 2008
			 through 2013.
				(g)Termination of
			 loan programNo loan guarantee may be made under this section
			 after December 31, 2020.
				306.Rule of
			 constructionNothing in this
			 Act shall affect, or be construed to affect, the spectrum auction date of
			 January 28, 2008, as such date was established under the Digital Television
			 Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat.
			 21).
			IVLong-term
			 strategy for interoperability
			401.Report on
			 efficient use of public safety bandNot later than 2 years after February 18,
			 2009, and every February 18th of each odd-numbered year thereafter, the Federal
			 Communications Commission, the Secretary of Homeland Security, and either the
			 Working Group established in section 101 or the Corporation established in
			 section 304(b), shall, jointly, after allowing time for notice and comment,
			 prepare and submit a report to the Senate Committee on Commerce, Science, and
			 Transportation and the House of Representatives Committee on Energy and
			 Commerce, on the efficiency and effectiveness of the public safety use of the
			 24 MHz band of spectrum (encompassing that part of the electromagnetic spectrum
			 between 764 megahertz and 776 megahertz and 794 megahertz and 806 megahertz)
			 allocated to public safety services under section 337(a)(1) of the
			 Communications Act of 1934 (47 U.S.C. 337(a)(1)).
			402.Report on
			 long-term interoperability by consolidating band useNot later than 3 years after the date of
			 enactment of this Act, the Federal Communications Commission, the Secretary of
			 Homeland Security, and the Working Group established in section 101, shall,
			 jointly, prepare and submit a report to the Senate Committee on Commerce,
			 Science, and Transportation and the House of Representatives Committee on
			 Energy and Commerce, on how during the next 15 years public safety
			 organizations can—
				(1)end their use of
			 Land Mobile radio spectrum below 512 MHz; and
				(2)begin to use
			 either—
					(A)the 30MHz band of
			 recovered analog spectrum (encompassing that part of the electromagnetic
			 spectrum between 747 megahertz and 762 megahertz and 777 megahertz and 792
			 megahertz) reclaimed by the Federal Communications Commission under section
			 3003 of the Digital Television Transition and Public Safety Act of 2005 (Public
			 Law 109–171; 120 Stat. 22) in preparation for the auction of such spectrum by
			 January 28, 2008;
					(B)the 24 MHz band
			 of spectrum (encompassing that part of the electromagnetic spectrum between 764
			 megahertz and 776 megahertz and 794 megahertz and 806 megahertz) allocated to
			 public safety services under section 337(a)(1) of the Communications Act of
			 1934 (47 U.S.C. 337(a)(1)); or
					(C)the spectrum in
			 the 800 MHz band.
					403.Report on
			 long-term interoperability using IP-based solutionsNot later than 1 year after the date of
			 enactment of this Act, the Federal Communications Commission, the Secretary of
			 Homeland Security, and the Working Group established in section 101, shall,
			 jointly, after allowing time for notice and comment, prepare and submit a
			 report to the Senate Committee on Commerce, Science, and Transportation and the
			 House of Representatives Committee on Energy and Commerce, on whether Internet
			 Protocol-enabled solutions could aid interoperability.
			
